DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The filed amendment to the specification of 04/24/2020 raises new matter, therefore has not been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The filed amendment of 04/24/2020, adding new claim 17 is referring to “the foil will shrink and only the foil will pull the flange part and lip together” has not sufficient support in the filed specification, nowhere in the originally filed disclosure is referring to the claimed shrink foil as being an only means to pull the flange and lip together; etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The added new claim 17 is referring to “the foil will shrink and only the foil will pull the flange part and lip together” is vague and confuse as it is not clear how applicant will be able to use only the foil to pull the flange and lip together, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeaettae et al. (U.S. Patent No. 8,011,568)in view ofGasior et al. (U.S. Patent No. 9,815,585)
	Regarding claim 1: Maeaettae discloses a method for manufacturing an object having at least a wall and a flange arranged to an edge of said wall and under an angle larger than 450 to 
	Maeaettae does not disclose at least one U-shaped cut arranged in the sheet interrupting the score line, wherein the free ends of the U-shaped cut are positioned on the score line and wherein the bridging part of the U-shaped cut is positioned in the flange part nor defining a recess due to the U-shaped cut and a lip positioned in front of the lip.  However, Gasior discloses similar method of manufacturing an object with the steps of forming a U-shaped cut positioned in a score line, while having the free ends of the U-shaped cut are positioned on the score line and the bridging part of the U-shaped cut is positioned in the flange part, and defining a recess due to the U-shaped cut and a lip positioned in front of the lip, see for example (Figs. 3, 4 & 6; via U-shaped cut 1020 along score line 103; Fig. 3; lip 214 in front of a formed recess).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Maeaettae’s method by having the steps of forming a U-shaped cut positioned in a score line, while having the free ends of the U-shaped cut are positioned on the score line and the bridging part of the U-shaped cut is positioned in the flange part, with formed recess and lip, as suggested by Gasior, in order to 

	In respect to the claimed step of when the heated plastic foil cools the foil will shrink and pull parts together as lip into the recess, and the wall part in the region of the U-shaped cut is deformed to provide additional structural stiffness;
	It is noted that Maeaettae discloses the steps of having heated plastic foil (column 3, lines 60-62 & column 4, lines 39-41; “A tray 7, moulded with a heated press tool from the blank 1” & “The plastic coating 9, which has become welded together in the compressions 8, sets the tray 7 in its shape”.  Inherently to those skilled in the art, by heating Maeaettae’s plastic coating 9 to blank 10, after the heating steps over, the plastic coating 9 will be cooled down via atmospheric temperature will cause the plastic coating to shrink and hold tide into the shaped blank 10; “sets the tray 7 in its shape”.  Therefore, by such Colling and shrinking parts of the container will be pulled together such as lips will be pulled into recesses;
	Further, the office draws applicant’s attention to the U.S. Pat. No. 9,254,061 (Figs. 41-43; via shrinkable surfaces 2654), clearly the shrinking material is pulling together the container’s part on the open space area, around the wrapped article.  It is noted that such teaching of using shrinkable material to pull together elements to hold tide and on place is old and well known;
 
Regarding claim 2: Gasior discloses that a length of each leg of the U-shaped cut is equal to the depth of the score line (Fig. 6; column 9, lines 20-21; “dimension “d” is greater than zero 
	Regarding claim 3: Maeaettae discloses that the flange part of the unfolded sheet (5) is folded relative to the wall part (4) to an angle larger than a desired resulting angle and is maintained at said larger angle when the heated foil is pressed on the sheet (column 3, lines 60-63; “heated press tool”);
	Regarding claim 9: Maeaettae discloses that the object comprises a tray ((Fig. 2; via tray 7);
	Regarding claim 10: Gasior discloses that the depth is half of a thickness of the unfolded sheet, see for example (column 9, lines 18-20; “dimension “d” is greater than zero and equal to or less than one half the thickness (caliper) of panel 102)”);
	Regarding claim 11: Maeaettae discloses that the flange part (5) of the unfolded sheet (1) is folded relative to the wall part(4) to an angle larger than a desired resulting angle and is maintained at said larger angel when the heated foil is pressed on the sheet, (column 3, line 60; “heated press tool form the blank”);
	Regarding claim 16: Maeaettae discloses the use of plastic coating holds and deforms the container’s parts, and flange part can no longer hinge relative to the wall part, see for example (Figs. 1-6; column 3, lines 60-62 & column 4, lines 39-41; “A tray 7, moulded with a heated press tool from the blank 1” & “The plastic coating 9, which has become welded together in the compressions 8, sets the tray 7 in its shape”); inherently by molding and heating plastic coating around formed container will result on holding parts together after cooling;
	Regarding claim 17 (the best understood): Maeaettae discloses that the flange part is folded, the coating will shrink (via cooling the heated coating) and “only” the foil will pull the 
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
	In respect to applicant’s remarks regarding the 112 issue of the previously filed amendment referring to the claimed “foil will shrink and only the foil will pull the flange part and lip together”, pointing out to different paragraphs on the filed specification as supporting such “only” term.  
	The office believes that the pointed out to areas on the filed specification still not fully supporting the claimed step of “only the foil will pull the flange part and lip together”.  Further, the office noted that filed amendment to the specification filed on 04/24/2020, attempting to support such amendment by pointing out to “only” have not been entered, as it raises new issue to the disclosure of the invention.

	The office also noticed that the filed latest claims on 03/30/2021 been pointed out to as being amended, while there is not underlined sections appears on the claims, nor seem like any amendments or limitations been added or changed to the claims in comparison to the version filed on 04/24/2020.  Therefore, the current action is similar to the previously filed action of 12/30/2020.  No clear version of amendment to the claims have been filed.


Inherently to those skilled in the art, by heating Maeaettae’s plastic coating 9 to blank 10, after the heating steps over, the plastic will be cooled down via atmospheric temperature, which will cause the plastic coating to shrink over and hold tide into the shaped blank 10, to lock it and to be kept on place; (column 4, lines 39-41; “sets the tray 7 in its shape”);
The office believes that the coating 9 as being cooled will shrink and pull corners and cuts 6 together.  The shown double folds are a result of curved corners of the containers, which has to create over folded areas as shown by 6, such double folds 6 inherently will be for both the container’s material and plastic coating.  As set forth above, inherently after the heating step of the coating plastic material 9, which is covering the actual container including the cut and double folded corners 6, will be cooled and shrink, as a result will pull together tide the container’s parts including the flanges, cuts, and corners.
In respect to applicant’s argument that there is neither a teaching nor suggestion in either of the applied references that the foil will shring and pull the lip of the wall part into the recess to “into” the spaced portion of the U-shaped cut.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731